PER CURIAM.
We agree in this case with the court below that the damage to the wool of the libelant was due, not to “fault or error in the management or navigation of the vessel,” but to negligence in the loading or stowage of the cargo; and deem it unnecessary to add anything to the observations of Judge Brown upon the point. A majority of the court also concur in the conclusions of the court below that the exception in the bill of lading for liability for “damage by stowage, * * though caused by the negligence of the master,” notwithstanding the provision that the contract should be governed by the law of the flag (English), did not relieve the owner of the steamship, such a stipulation being against the public policy of this country, and therefore not enforceable by its courts; and approve the decisions in The Trinacria, 42 Fed. 863; The Glenmavis, 69 Fed. 472; The Iowa, 50 Fed. 561. In this view of the case it is unnecessary to decide whether the prohibitions of the Harter act apply to a bill of lading issued at a foreign port. The decree is affirmed, with interest and costs.
LAOOMBE, Circuit Judge, concurs in result.